Name: Council Regulation (EEC) No 2256/88 of 19 July 1988 amending Regulation (EEC) No 1417/78 on the aid system for dried fodder
 Type: Regulation
 Subject Matter: prices;  agri-foodstuffs;  agricultural policy;  agricultural activity
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 199 / 3 COUNCIL REGULATION (EEC) No 2256 / 88 of 19 July 1988 amending Regulation (EEC) No 1417 / 78 on the aid system for dried fodder THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1117 / 78 of 22 May 1978 on the common organization of the market in dried fodder {*), as last amended by Regulation (EEC ) No 3996 / 87 ( 2 ), and in particular Article 6 (2 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the wording of Regulation (EEC) No 1417 / 78 ( 4 ), as last amended by Regulation (EEC) No 1173 / 87 ( s ), should be adapted to the latest amendments to Regulation (EEC) No 1117 / 78 in particular by adjusting all references to Article 1 of Regulation (EEC) No 1117 /78 , by deleting the word 'supplementary' in the expression 'supplementary aid', and by deleting the references to Article 3 of Regulation (EEC) No 1117 / 78 , ( a ) the maximum moisture content shall be between 1 1 and 14% and may vary according to the form of presentation of the product ; (b ) the minimum total crude protein content in dry matter must not be less than :  14 % for the products listed in Article 1(b ) and the second indent of Article 1 (c ) of Regulation (EEC) No 1117 / 78 ,  45 % for the products listed in the first indent of Article 1 ( c) of Regulation (EEC) No 1117 / 78 . However , additional conditions , in particular as regards fibre and carotene content , may be adopted in accordance with the procedure laid down in Article 1 2 of Regulation (EEC) No 1117 / 78 .'; 3 . in Article 6 , 'The aids referred to in Articles 3 and 5 of Regulation (EEC) No 1117 / 78 shall be granted only to those processing plants which :' is replaced by : 'The aid referred to in Article 5 of Regulation (EEC ) No 1 1 17 / 78 shall be granted only to those processing plants which :'; 4 . in Article 7 (2 ), 'the amount of the aids specified in Articles 3 and 5 of Regulation (EEC) No 1117 / 78 which it receives' is replaced by 'the amount of the aid specified in Article 5 of Regulation (EEC) No 1117 / 78 which it receives'; 5 . the last subparagraph of Article 8 is deleted ; 6 . in Articles 9 , 10 and 11 , 'supplementary' is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1417 / 78 is hereby amended as follows : 1 . in Article 1 ( 1 ), 'listed in the first indent under (b ) in Article V is replaced by 'listed in the first and third indents under ( b ) in Article 1 '; 2 . Article 5 is replaced by the following : 'Article 5 The aid referred to in Article 5 of Regulation (EEC) No 1117 / 78 shall be granted , on application by the party concerned , for dried fodder from processing plants that meets the following requirements : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS 0 ) OJ No L 142 , 30 . 5 . 1978 , p. 2 . ( 2 ) OJ No L 377 , 31 . 12 . 1987 , p . 35 . ( 3 ) OJ No C 139 , 30 . 5 , 1988 , p . 32 . ( «) OJ No L 171 , 28 . 6 . 1978 , p . 1 . ( 5 ) OJ No L 113 , 30 . 4 . 1987 , p . 13 .